 116321 NLRB No. 17DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In Micronesian Telecommunications, 273 NLRB 354 (1984),enfd. 820 F.2d 1097 (9th Cir. 1987), the Board asserted jurisdiction
over an employer in the CNMI, but there the unit was composed of
resident workers alone. The issue of the Board's jurisdiction over
nonresident workers was therefore not addressed in that case.2Joint Resolution Approving the ``Covenant to Establish a Com-monwealth of the Northern Mariana Islands in Political Union with
the United States of America,'' 24 March 1976, Pub. L. 94±241, 90
Stat. 263, reprinted in 48 U.S.C. §1801 note, previously set out as

§1681 note.
3The RD defined the issue before him as ``whether, because ofthe CNMI's regulatory scheme governing immigration, the non-
resident workers in the CNMI should not be provided the same pro-Saipan Hotel Corporation d/b/a Hafadai BeachHotel and Antonio Alegre, Jose Barola, HenryCaceres, Celso Llanza, and Cristeta Tupas andVincente Perez and Commonwealth Labor Fed-eration. Cases 37±CA±3977, 37±CA±3978, 37±CA±3983, 37±CA±4027, 37±CA±4051, 37±CA±
4068, 37±CA±4074, and 37±CA±4134May 1, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon charges and amended charges filed by certainindividuals and by the Commonwealth Labor Federa-
tion (the Union), the General Counsel of the National
Labor Relations Board issued an order consolidating
cases, second amended consolidated complaint and no-
tice of hearing on August 8, 1995, and an amendment
to the second amended consolidated complaint on Au-
gust 23, 1995. The second amended consolidated com-
plaint, as amended, alleges that the Respondent en-
gaged in certain unfair labor practices within the mean-
ing of Section 8(a)(1) and (3) of the National Labor
Relations Act. The Respondent filed an answer to the
second amended consolidated complaint and an
amended answer to the second amended consolidated
complaint, as amended.On September 14, 1995, the parties jointly filed amotion to transfer the proceeding to the Board and a
stipulation of facts. As part of the stipulation, the Re-
spondent withdrew its answer to paragraphs 1 through
23 of the second amended consolidated complaint, and
its amended answer to the second amended consoli-
dated complaint, as amended, and relies here solely on
its first and second affirmative defenses discussed
below. The parties waived a hearing before an admin-
istrative law judge, and the issuance of an administra-
tive law judge's decision and recommended Order. The
parties agreed that the stipulation, with attached exhib-
its, including the charges and amended charges, the
second amended consolidated complaint, the amend-
ment to the second amended consolidated complaint,
the answer, the amended answer, the transcripts, and
exhibits in Case 37±RC±3687, the Employer's (the Re-
spondent here) posthearing brief in Case 37±RC±3687,
the Regional Director's Decision and Direction of
Election in Case 37±RC±3687, the Employer's revised
request for review in Case 37±RC±3687, and the
Board's Order denying the Employer's request for re-
view in Case 37±RC±3687, shall constitute the entire
record in this case and that no oral testimony is nec-
essary or desired by any of the parties.On November 14, 1995, the Board issued its Orderapproving the stipulation and transferring the proceed-
ing to the Board. Thereafter, the General Counsel andthe Respondent filed briefs in support of their respec-tive positions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.I. THEISSUE
As noted above, the Respondent has withdrawn itsanswer filed to the second amended consolidated com-
plaint and its amended answer to the amendment to the
second amended consolidated complaint with the ex-
ception of its first and second affirmative defenses.
Accordingly, the sole issue presented here is whether
the Board properly asserted jurisdiction over a unit
composed of both resident and nonresident workers at
the Respondent's facility in Saipan, Commonwealth of
the Northern Mariana Islands (CNMI).1A. The Contentions of the PartiesIn its first and second affirmative defenses, the Re-spondent contends, in effect, that the Board cannot ex-
ercise jurisdiction over the Respondent because under
the terms of the Covenant to Establish a Common-
wealth of the Northern Mariana Islands in Political
Union with the United States,2the Nonresident Work-ers Act (NWA) of the CNMI preempts the provisions
of the National Labor Relations Act. In this regard, the
Respondent contends that because the Covenant gives
the CNMI ``control over immigration and the terms
and conditions of employment for nonresidents,'' and
because the NWA, promulgated under the CNMI's im-
migration authority, conflicts with the National Labor
Relations Act (NLRA), the NWA preempts the NLRA.The General Counsel asserts that this issue was pre-viously litigated and decided. In this regard, the Gen-
eral Counsel points out that in his Decision and Direc-
tion of Election dated March 23, 1995, in Case 37±
RC±3687, the Regional Director for Region 20 found
that the nonresident workers (also called ``contract
workers'') were employees covered by the Act, that a
unit including both these employees and the Respond-
ent's resident workers constituted an appropriate bar-
gaining unit, and that it would otherwise effectuate the
purposes and policies of the Act to assert jurisdiction
over the Respondent and its nonresident workers.3The 117HAFADAI BEACH HOTELtections accorded to illegal aliens in the U.S., who are covered underthe U.S. immigration system.'' The RD found that the Board's asser-
tion of jurisdiction over the nonresident workers was proper because,
contrary to the Employer's assertion, the National Labor Relations
Act does not conflict with the CNMI's immigration law as codified
in the Nonresident Workers Act and its implementing legislation.4In Verland, the General Counsel alleged that the respondent hadengaged in conduct violative of Sec. 8(a)(1) and (3) of the Act. Al-
though noting that certain subsidiary issues, such as supervisory sta-
tus, could be relitigated in a subsequent unfair labor practice pro-
ceeding, the judge found that the unfair labor practice case was ``re-
lated'' to the prior representation proceeding because both cases
were ``premised on the issue of jurisdiction of the Respondent.''
Verland Foundation, 296 NLRB at 443. As the judge explained:In the related representation case herein, the issue of jurisdictionwas hardly ``subsidiary.'' It was primary. It was the predicate
for that case, as it is this one. In the representation case the
issue was fully litigated; and relitigation herein would be im-
proper. [Id.]5Although the Regional Director did not specifically characterizethe Respondent's argument as a ``preemption'' issue in his Decision
and Direction of Election, he did conclude that there is no conflict
between the NWA and the NLRA that would preclude the applica-
tion of the NLRA to the nonresident workers. See fn. 3, supra. The
Respondent raised its preemption argument again in its request for
review to the Board, which the Board denied after due consideration.6As explained in Hafadai Beach Hotel, 192 at fn. 2, in his March23, 1995 Decision and Direction of Election in Case 37±RC±3687,
the Regional Director applied by analogy the principles and stand-
ards set forth in Res-Care, Inc., 280 NLRB 670 (1986), and LongStretch Youth Home, 280 NLRB 678 (1986), and found that theBoard had jurisdiction over the Respondent's nonresident workers.
Although the Board, Member Cohen dissenting, subsequently over-
ruled the Res-Care/Long Stretch line of cases in its July 18, 1995decision in Management Training Corp., 317 NLRB 1355 (1995),the Board thereby effectively broadened rather than restricted its ju-
risdiction. Accordingly, in Hafadai Beach Hotel, the Board foundthat the decision in Management Training provided no basis, and wefind none here, for reconsidering the Regional Director's jurisdic-
tional findings.Member Cohen adheres to his dissenting position in ManagementTraining. He agrees with the Regional Director that jurisdiction maybe asserted under Res Care and Long Stretch. See Hafadai BeachHotel, fn. 2, par. 2.Respondent filed a request for review of the RegionalDirector's Decision and Direction of Election that the
Board denied.The General Counsel also maintains that the Re-spondent has presented no newly discovered and pre-
viously unavailable evidence and/or special or changed
circumstances that would necessitate reexamination of
the Board's initial decision to assert jurisdiction. Fi-
nally, in view of the Respondent's withdrawal of its
answer to paragraphs 1 through 23 of the second
amended consolidated complaint, and its amended an-
swer to the second amended consolidated complaint, as
amended, the General Counsel requests the Board to
find that the Respondent has committed the violations
of Section 8(a)(1) and (3) of the Act set out in the sec-
ond amended consolidated complaint, as amended.B. DiscussionWe agree with the General Counsel that it would beimproper to relitigate the issue of jurisdiction in thepresent case. In reaching this conclusion, we find con-
trolling Section 102.67(f) of the Board's Rules and
Regulations:The parties may, at any time, waive their right torequest review. Failure to request review shall
preclude such parties from relitigating, in any re-
lated subsequent unfair labor practice proceeding,
any issue which was, or could have been, raised
in the representation proceeding. Denial of a re-quest for review shall constitute an affirmance of
the Regional Director's action which shall also
preclude relitigating any such issues in any relat-
ed subsequent unfair labor practice proceeding.[Emphasis added.]Subsequent unfair labor practice cases ``related'' toprior representation proceedings include not only Sec-
tion 8(a)(5) refusal-to-bargain cases where there is a
test of certification, but also, in appropriate cir-
cumstances, unfair labor practice cases that arise under
other sections of the Act. As explained in VerlandFoundation, 296 NLRB 442, 443 (1989):The regulation [Section 102.67(f)] does not statethat representation case issues, such as jurisdic-
tion, may be relitigated in all cases other than
tests of certification. The absence of any quali-
fication clearly indicates that the Board, in issuing
this rule, meant to prevent relitigation in all ``re-lated subsequent unfair labor practice proceed-ing(s).''4As in Verland, the issue of jurisdiction was a primaryissue in Case 37±RC±3687, the prior representation
proceeding. ``It was the predicate for that case, as it
is this one.'' Id. Because the issue was fully litigated
in the representation case,5we find that it would beimproper to relitigate the jurisdictional issue here.We note, moreover, that the Respondent attemptedto relitigate the jurisidictional issue in Hafadai BeachHotel, 320 NLRB 192 (1995), an 8(a)(5) refusal-to-bargain case in which the Respondent sought to test
the Union's certification in the underlying representa-
tion proceeding. The Board found that the Respondent
had not raised any representation issue that was prop-
erly litigable in the unfair labor practice case and
granted the General Counsel's Motion for Summary
Judgment.6The Respondent has presented no specialevidence that would require us to reach a different re-
sult here. Thus, the issue of whether the Board prop-
erly asserted jurisdiction over a unit composed of the
Respondent's resident and nonresident employees has
been fully litigated in these prior proceedings. We con-
clude, therefore, that relitigation of this issue here 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7See, e.g., Viox Services, 308 NLRB 697, 697 (1992).would be improper. Accordingly, we find that the Re-spondent's first and second affirmative defenses are
without merit.Since the Respondent has withdrawn its answer toparagraphs 1 through 23 of the second amended con-
solidated complaint, as amended, the allegations con-
tained in the second amended consolidated complaint,
as amended, must be considered to be admitted to be
true.7II. THEUNFAIRLABORPRACTICECASE
The Board has considered the stipulation, the briefs,and the entire record in this proceeding and makes the
followingFINDINGSOF
FACTA. JurisdictionAt all material times, the Respondent, a corporationof the Commonwealth of the Northern Mariana Islands
(CNMI), with an office and place of business located
in Garapan, on the island of Saipan, CNMI, has been
engaged in the operation of a hotel and restaurants.
During the calendar year ending December 31, 1994,
the Respondent, in conducting its hotel and restaurant
operations described above, derived gross revenues in
excess of $500,000. During the same period of time
the Respondent, in conducting its operations described
above, purchased and received at its Garapan, Saipan,
CNMI facility, goods and materials valued in excess of
$5000, which originated from points outside the
CNMI. The second amended consolidated complaint
alleges, the Respondent does not deny, and we find
that at all material times the Respondent has been an
employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.The second amended consolidated complaint alleges,the Respondent does not deny, and we find that at all
material times the Union has been a labor organization
within the meaning of Section 2(5) of the Act.B. Unfair Labor Practice FindingsThe second amended consolidated complaint, asamended (the complaint), alleges, the Respondent in
effect admits, and we find that the Respondent violated
Section 8(a)(3) and (1) of the Act by failing to renew
the annual employment contracts of the following 20
employees who engaged in protected concerted and
union activities, thereby terminating these employees:
(1) In September and October 1994, the Respondent
failed to renew the annual employment contracts of itsemployees Antonio Alegre, Jose Barola, Henry
Caceres, Celso Llanza, Cristeta Tupas, Peter Paul Gua-
dalupe, Rusticio Reyes, and Joselito Sioco; (2) on
about January 31, 1995, the Respondent failed torenew the annual employment contract of its employeeAntonio Peciller; (3) on unknown dates in March
1995, the Respondent failed to renew the annual em-
ployment contracts of its employees Monica Cruz, Luz
Dellota, Romeo Javier, Danilo Reyes, Liberto (Ro-
berto) Andal, and Fernando Dagucan; (4) on unknown
dates in April 1995, the Respondent failed to renew
the annual employment contracts of employees
Hermilito Trampe, Melito Garcia, Christina Ortanez,
and Melvin Ortanez; and (5) on about May 30, 1995,
the Respondent failed to renew the annual employment
contract of its employee Danilo Ortanez.The complaint also alleges, the Respondent in effectadmits, and we find that the Respondent has further
violated Section 8(a)(3) and (1) by failing and refusing
to pay the above-named employees their accumulated
earned vacation pay, as provided for in the employees'
annual employment contracts, since about September
and October 1994, and continuing to date; and by re-
fusing to rehire employee Vincente Perez since about
March 13, 1995, and continuing to date.The complaint further alleges, the Respondent in ef-fect admits, and we find that the Respondent has also
violated Section 8(a)(3) and (1) by subcontracting out
its maintenance service department positions to a tem-
porary employment agency from about May 1994, and
continuing to date; by imposing stricter and more oner-
ous terms and conditions of employment on employees
on January 17, 1995, by memorandum; by Joseph
Salas', the Respondent's acting personnel manager,
more closely scrutinizing the employees' performance
of their work assignments on unknown dates beginning
on about January 17, 1995, through March 1, 1995;
and by Salas' and Shigeji Fuwa's, a chief cook, issuing
written disciplinary warnings to employees regarding
their work performance on unknown dates during this
same period.The complaint further alleges, the Respondent in ef-fect admits, and we find that the Respondent violated
Section 8(a)(1) of the Act on various dates beginning
in May or June 1994 through January 1995, at the of-
fices of Paras Enterprises, in Manila, Republic of the
Philippines, by the Respondent's supervisors' and/or
agents' warning applicants for employment that, if they
were hired by the Respondent, they should not join or
support the Union; threatening employees that if they
joined the Union while working for the Respondent,
their employment would be terminated through dis-
charge and/or nonrenewal of their contracts and/or that
they would be deported; interrogating employees con-
cerning their protected concerted and/or union activi-
ties; telling employees that they should not join or sup-
port the Union while working for the Respondent, and 119HAFADAI BEACH HOTEL8These threats were made variously by Peter Igitol, the Respond-ent's director/government public relations; and/or Seigo Horai, the
Respondent's general manager; and/or Arnel Paras, Amalia Paras,
Ipa Dellota, and Jema (last name unknown), all employees of Paras
Enterprises in Manila.that they would be blacklisted if they joined or sup-ported the Union.8The complaint further alleges, the Respondent in ef-fect admits, and we find that the Respondent further
violated Section 8(a)(1) in September 1994 by Peter
Igitol's, the Respondent's director/government rela-
tions, soliciting grievances from employees and prom-
ising to remedy them in order to discourage them from
engaging in protected concerted activities; by Igitol's
interrogating employees about their protected concerted
activities and threatening employees with unspecified
reprisals because they engaged in protected concerted
activities; and by Franklin Encio's, the Respondent's
maintenance supervisor, promising benefits to employ-
ees during the same period, if they renounced their
protected concerted activities.The complaint also alleges, the Respondent in effectadmits, and we find that during the period between
September 1994 and March 1995, the Respondent fur-
ther violated Section 8(a)(1) through Encio's, Salas',
Dining Room Supervisor Hilario's, Fuwa's, Horai's,
and Assistant Chief Cook Sasaki's informing employ-
ees that their annual employment contracts would not
be renewed because they engaged in protected con-
certed activities.The complaint alleges in addition, the Respondent ineffect admits, and we find that the Respondent further
violated Section 8(a)(1) on various dates between No-
vember 1994 through March 1, 1995, by Teofila
Dimayuga's, an agent of the Respondent, informing
employees that she was conducting surveillance of em-
ployees' union activities and promising employees that
their employment contracts would be renewed if they
would not join or support the Union; by Dimayuga's
threatening employees with reduced employment bene-
fits and wages and nonrenewal of their contracts if
they joined or supported the Union; and by her interro-
gating employees about their protected concerted and
union activities.The complaint alleges, the Respondent in effect ad-mits, and we find that the Respondent also violated
Section 8(a)(1) by Salas' and an unnamed agent's in-
forming employees, on January 23, 1995, that they
should not join or support the Union, and threatening
employees with termination and deportation if they
joined or supported the Union; by Yutaka Kurihara's,
the Respondent's president, interrogating employees in
about February 1995, regarding their union activities
and giving employees the impression that their union
activities were under surveillance; and by Toichiro
Funayama's, the Respondent's dining room supervisor,interrogating employees regarding their protected con-certed and union activities on about February 17, 1995,
and by his asking employees to join an antiunion em-
ployee group.The complaint further alleges, the Respondent in ef-fect admits, and we find that the Respondent also vio-
lated Section 8(a)(1) by Salas' promulgating in June
1994 and since maintaining a rule prohibiting discus-
sions among employees concerning their terms and
conditions of employment; and, following promulga-
tion of this rule, by issuing written disciplinary warn-
ings to employee Vincente Perez on June 23 and 24,
1994, because Perez violated the rule; and by issuing
a verbal disciplinary warning to employee Celso
Llanza on an unknown date following the promulga-
tion of the rule because Llanza violated this rule.Finally, the complaint alleges, the Respondent in ef-fect admits, and we find that the Respondent, by oral
announcement, by a memorandum issued on an un-
known date, and by its General Manager Horai, at a
staff meeting held on about November 14, 1994, vio-
lated Section 8(a)(1) by prohibiting employees whose
contracts had not been renewed from visiting the Re-
spondent's staff housing area on unknown dates begin-
ning in about September through November 1994; and
by Salas' ordering employee Vincente Perez, under
threat of arrest, to leave the employees' staff housing
area on an unknown date in September 1994.CONCLUSIONSOF
LAW1. By interrogating employees, making variousthreats, soliciting grievances and/or promising to rem-
edy them, promising benefits, creating the impression
of surveillance, denying employees whose contracts
had not been renewed access to the Respondent's staff
housing area and threatening employees with arrest if
they did not leave the staff housing area, promulgating
and enforcing a rule prohibiting employees from dis-
cussing their terms and conditions of employment, in-
forming employees that their contracts, and the con-
tracts of other employees, would not be renewed be-
cause they engaged in union and/or other protected
concerted activity, imposing stricter and more onerous
working conditions on employees, and more closely
scrutinizing employees' work performance, denying
vacation pay to employees, subcontracting employees'
jobs, and discharging and refusing to rehire employees,
refusing to renew employment contracts, and issuing
disciplinary warning notices to employees, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(1)
and Section 2(6) and (7) of the Act.2. By imposing stricter and more onerous workingconditions on employees, and more closely scrutinizing
employees' work performance, by denying vacation
pay to employees, by subcontracting employees' jobs 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9In view of the Respondent's widespread misconduct and egre-gious violations, demonstrating a general disregard for the employ-
ees' fundamental rights, we find that it is necessary to issue a broad
order, requiring the Respondent to cease and desist from infringing
in any other manner with rights guaranteed employees by Sec. 7 of
the Act. Hickmott Foods, 242 NLRB 1357 (1979).because employees engaged in union and/or other pro-tected concerted activities; and by discharging and re-
fusing to rehire employees, refusing to renew employ-
ees' employment contracts, and issuing disciplinary
warning notices to employees, all because the employ-
ees engaged in union and/or other protected concerted
activities, the Respondent has engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(3) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.9Having found that the Respondent unlawfully dis-charged employees Antonio Alegre, Jose Barola,
Henry Caceres, Celso Llanza, Cristeta Tupas, Peter
Paul Guadalupe, Rusticio Reyes, Joselito Sioco, Anto-
nio Peciller, Monica Cruz, Luz Dellota, Romeo Javier,
Danilo Reyes, Liberto (Roberto) Andal, Fernando
Dagucan, Hermilito Trampe, Melito Garcia, Christina
Ortanez, Melvin Ortanez, and Danilo Ortanez, and that
the Respondent has refused to rehire employee Vicente
Perez, we shall order the Respondent to offer these
employees immediate and full reinstatement to their
former positions or, if those positions no longer exist,
to substantially equivalent positions without prejudice
to their seniority or other rights and privileges. If nec-
essary, the Respondent shall apply to the CNMI's De-
partment of Labor and Immigration for entry permits
and work authorizations for these employees, in ac-
cordance with the relevant provisions of the Non-
resident Workers Act and its implementing regulations.
Finally, we shall order the Respondent to make whole
these employees for any loss of earnings as a result of
the discrimination against them with backpay cal-
culated as set forth in F. W. Woolworth Co., 90 NLRB289 (1950), with interest in the manner prescribed in
New Horizons for the Retarded, 283 NLRB 1173(1987).We shall also order the Respondent to rescind anysubcontracts by which it is performing any work, in-
cluding maintenance work, formerly performed by em-
ployees whose employment contracts were not re-
newed for discriminatory reasons. In addition, we shall
order the Respondent to rescind any rules prohibiting
employee discussions concerning their terms and con-
ditions of employment, and to rescind any rules pro-hibiting employees whose employment contracts havenot been renewed from visiting the Respondent's staff
housing area. Finally, we shall order the Respondent to
rescind the employee warning notices issued to
Vicente Perez and Celso Llanza and to remove from
its files any references to these unlawful warning no-
tices and any references to the termination and/or fail-
ure to renew the employment contracts of the
discriminatees.ORDERThe National Labor Relations Board orders that theRespondent, Saipan Hotel Corporation d/b/a Hafadai
Beach Hotel, Saipan, Commonwealth of the Northern
Mariana Islands, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Interrogating employees regarding their union ac-tivities and support.(b) Threatening employees with job loss and non-renewal of employment contracts and blacklisting be-
cause they engaged in union and/or other protected
concerted activities.(c) Threatening to decrease wages and benefits be-cause employees engaged in union and/or other pro-
tected concerted activities.(d) Threatening employees with discipline and un-specified reprisals because they engaged in union
and/or other protected concerted activities.(e) Threatening employees with discharge, failure torenew their employment contracts, and/or deportation
because they engaged in union and/or other protected
concerted activities.(f) Soliciting grievances from employees and/orpromising to remedy them in order to dissuade em-
ployees from supporting the Union and/or engaging in
other protected concerted activities.(g) Promising benefits to employees, including re-newal of their employment contracts, if they did not
join or support the Union, and asking employees to
join an antiunion group of employees.(h) Creating the impression that employees' unionand/or other protected concerted activities are under
surveillance.(i) Denying employees whose contracts have notbeen renewed access to the Respondent's staff housing
area, and threatening employees with arrest if they do
not leave the staff housing area.(j) Promulgating and enforcing a rule prohibitingemployees from discussing their terms and conditions
of employment.(k) Informing employees that their contracts, and thecontracts of other employees, would not be renewed
because they engaged in union and/or other protected
concerted activities. 121HAFADAI BEACH HOTEL10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(l) Imposing stricter and more onerous working con-ditions on employees, and more closely scrutinizing
employees' work performance, because they engaged
in union and/or other protected concerted activities.(m) Denying vacation pay to employees becausethey engaged in union and/or other protected concerted
activities.(n) Subcontracting employees' jobs because employ-ees engaged in union and/or other protected concerted
activities.(o) Discharging and refusing to rehire employees,refusing to renew employment contracts, and issuing
disciplinary warning notices to employees because they
engaged in union and/or other protected concerted ac-
tivities.(p) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Antonio Alegre, Jose Barola, HenryCaceres, Celso Llanza, Cristeta Tupas, Peter Paul Gua-
dalupe, Rusticio Reyes, Joselito Sioco, Antonio
Peciller, Monica Cruz, Luz Dellota, Romeo Javier,
Danilo Reyes, Liberto (Roberto) Andal, Fernando
Dagucan, Hermilito Trampe, Melito Garcia, Christina
Ortanez, Melvin Ortanez, Danilo Ortanez, and Vicente
Perez immediate and full reinstatement to their former
positions or, if those positions no longer exist, to sub-
stantially equivalent positions of employment, without
prejudice to their seniority or any other rights or privi-
leges that they previously enjoyed, if necessary apply-
ing to the CNMI's Department of Labor and Immigra-
tion for entry permits and work authorizations for these
employees, in accordance with the relevant provisions
of the Nonresident Workers Act and its implementing
regulations, and make them whole for any loss of earn-
ings and other benefits they may have suffered as a re-
sult of the discrimination against them, in the manner
set forth in the remedy section of this decision.(b) Rescind any subcontracts by which it is perform-ing any work, including maintenance work, formerly
performed by employees whose employment contracts
were not renewed for discriminatory reasons.(c) Rescind any rules prohibiting employees fromdiscussing their terms and conditions of employment
and any rules prohibiting employees whose employ-
ment contracts have not been renewed from visiting
the Respondent's staff housing area.(d) Rescind the employee warning notices issued toVincente Perez and Celso Llanza.(e) Remove from its files any references to these un-lawful warnings and any references to the termination
and/or failure to renew the employment contracts of
the discriminatees and inform the affected employees,
in writing, that it has taken such action and that thewarnings and terminations will not be used againstthem in any way.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amounts due under
the terms of this Order.(g) Post at its facility in Saipan, Commonwealth ofthe Northern Mariana Islands, copies of the attached
notice marked ``Appendix.''10Copies of the notice, onforms provided by the Regional Director for Region
20, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous places including all places
where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to
ensure that the notices are not altered, defaced, or cov-ered by any other material.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate you regarding yourunion activities and support.WEWILLNOT
threaten you with job loss andnonrenewal of employment contracts and black-
listing because you engage in union and/or other
protected concerted activities. 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
threaten to decrease wages andbenefits because you engage in union and/or other
protected concerted activity.WEWILLNOT
threaten you with discipline andunspecified reprisals because you engage in union
and/or other protected concerted activities.WEWILLNOT
threaten you with discharge, fail-ure to renew your employment contracts, and/or
deportation because you engage in union and/or
other protected concerted activities.WEWILLNOT
solicit grievances from youand/or promise to remedy them in order to dis-
suade you from supporting the Union and/or en-
gaging in other protected concerted activities.WEWILLNOT
promise benefits to you, includ-ing renewal of your employment contracts, if you
do not join or support the Union, and WEWILL
NOTask you to join an antiunion group of em-ployees.WEWILLNOT
create the impression that yourunion and/or other protected concerted activities
are under surveillance.WEWILLNOT
deny employees whose contractshave not been renewed access to our staff housing
area, and WEWILLNOT
threaten these employeeswith arrest if they do not leave the staff housing
area.WEWILLNOT
promulgate and enforce a ruleprohibiting you from discussing your terms and
conditions of employment.WEWILLNOT
inform you that your contracts,and the contracts of other employees, will not be
renewed because you engage in union and/or
other protected concerted activities.WEWILLNOT
impose stricter and more onerousworking conditions on you, and more closely
scrutinize your work performance, because you
engage in union and/or other protected concerted
activities.WEWILLNOT
deny vacation pay to you be-cause you engage in union and/or other protected
concerted activities.WEWILLNOT
subcontract your jobs becauseyou engage in union and/or other protected con-
certed activities.WEWILLNOT
discharge and refuse to rehireyou, refuse to renew your employment contracts,
and issue disciplinary warning notices to you be-
cause you engage in union and/or other protectedconcerted activities.WEWILLNOT
in any other manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Antonio Alegre, Jose Barola,Henry Caceres, Celso Llanza, Cristeta Tupas,
Peter Paul Guadalupe, Rusticio Reyes, Joselito
Sioco, Antonio Peciller, Monica Cruz, Luz
Dellota, Romeo Javier, Danilo Reyes, Liberto
(Roberto) Andal, Fernando Dagucan, Hermilito
Trampe, Melito Garcia, Christina Ortanez, Melvin
Ortanez, Danilo Ortanez, and Vicente Perez im-
mediate and full reinstatement to their former po-
sitions or, if those positions no longer exist, to
substantially equivalent positions of employment,
without prejudice to their seniority or any other
rights or privileges that they previously enjoyed,
if necessary applying to the CNMI's Department
of Labor and Immigration for entry permits and
work authorizations for these employees, in ac-
cordance with the relevant provisions of the Non-
resident Workers Act and its implementing regu-
lations, and WEWILL
make them whole for anyloss of earnings and other benefits they may have
suffered as the result of their discharges, plus in-
terest.WEWILL
rescind any subcontracts by which weare performing any work, including maintenance
work, formerly performed by employees whose
employment contracts were not renewed for dis-
criminatory reasons.WEWILL
rescind any rules prohibiting youfrom discussing your terms and conditions of em-
ployment and any rules prohibiting employees
whose employment contracts have not been re-
newed from visiting our staff housing area.WEWILL
rescind the employee warning noticesissued to Vincente Perez and Celso Llanza.WEWILL
remove from our files any referencesto these warnings and any references to the termi-
nation and/or failure to renew the employment
contracts of the discriminatees, and WEWILL
in-form the affected employees, in writing, that we
have taken such action and that the warning no-
tices and terminations will not be used against
them in any way.SAIPANHOTELCORPORATIOND
/B/AHAFADAIBEACHHOTEL